DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Lee (US 20070126513 A1, hereinafter “Lee”) 
Henzler (US 20090074124 A1, hereinafter “Henzler)
Aouini et al. (US 10243671 B1, hereinafter “Aouini”)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20070126513 A1, hereinafter “Lee”) in view of Henzler (US 20090074124 A1, hereinafter “Henzler) and in view of Aouini et al. (US 10243671 B1, hereinafter “Aouini”).
Regarding claims 1, and 10:
Lee teaches a method for estimating jitter of a clock-signal-under-test (Lee [0004], [0005], [0012] claim 4, where Lee teaches a method, system, system on a chip (SOC)/integrated circuit and apparatus for measuring and controlling jitter generated by a digital phase locked loop (PLL)), the method comprising:
generating a phase-adjusted clock signal based on an input clock signal and a feedback clock signal using a frequency-divided clock signal (Lee [0005],[007], [0021]-[0022], [0026]-[0027], figs. 2 and 3, where Lee teaches generating a phase adjusted signal Fout based on the input clock signal using a divided feedback signal Fbclk signal);
generating N digital time codes for each phase adjustment of P phase adjustments of the phase-adjusted clock signal using a reference clock signal, each digital time code of the N digital time codes corresponding to a first edge of a clock signal based on the phase-adjusted clock signal, wherein  P is a first integer greater than zero and N is a second integer greater than zero (Lee [0024]-[0026],  figs. 3 and 4, where Lee discloses generating N integer digital time codes using a time to digital converter (321) which is based on the edge of the adjusted clock); and
generating a jitter indicator based on frequency of the clock signal and the N digital time codes generated for each phase adjustment of the P phase adjustments (Lee [0005], [007], [0021]-[0022], [0025]-[0027], [0037], claim 21, figs. 2-4, where Lee teach measuring the jitter in the device under test based on the clock (frequency) and the digital time code for the phase adjustment and corresponding logic circuit for providing the output).
	Lee fails to explicitly teach generating a jitter estimate using an estimated standard deviation of a distribution of edges of the clock signal based on the N digital time codes for each of the P phase adjustments.
However, as already disclosed above the jitter is based on the clock frequency, hence period of the clock. And a time codes is generated at every rising edge of the clock and the frequency is controlled and depends on those parameters and vice versa (Lees [0016], [0025]-[0027], claim 4 and 5, fig. 4). Henzler teaches the TDC can be used to indicate the period of the reference clock such that it allows and estimation unit to determine the Jitter in the reference clock signal period (Henzler [0021], figs. 1, 2, 4-6). And Aouini teaches Clock jitter is proportional to the standard deviation of the phase error of the extracted clock signal (Aouini col. 2 lines 61-66). In other words, the adjustment phase determined such that the error can be corrected can be used to determine the jitter or the error can be considered the jitter.
Therefore, taking the teachings of Lee and Henzler and Aouini as whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrive at applicant invention as claimed. It would have been obvious to estimate the jitter using standard deviation of the phase error of the clock since the jitter is proportional to the standard deviation of the phase error, since the technique is well-known and provide predictable results such as good estimate of the jitter.
Regarding claims 2 and 11:
Lee in view of Henzler and in view of Aouini teaches further comprising sweeping a phase of the clock-signal-under-test from a first predetermined phase to a second predetermined phase using the P phase adjustments of the phase-adjusted clock signal (Lee [0005], [007], [0021]-[0022], [0025]-[0027], [0037], claim 21, figs. 2-4; Aouini col. 9 lines 6-17, claim 13).

Regarding claims 3 and 12:
Lee in view of Henzler and in view of Aouini teaches wherein the phase-adjusted clock signal is a frequency-divided output of a phase-locked loop, a frequency-divided feedback signal of the phase-locked loop, or frequency-divided input of the phase-locked loop (Lee [0024]-[0026],  figs. 3 and 4, where Lee discloses that using a divider (35) to divide the clock output).
Regarding claims 4 and 13:
Lee in view of Henzler and in view of Aouini teaches wherein generating the jitter estimate comprises:
associating each digital time code of the N digital time codes for each phase adjustment of the P phase adjustments with a first set or a second set using an expected period of the clock signal; and generating the estimated standard deviation based on the first set  (Lee [0008], [0021], [0023], [0029]-[0030], where the parameters such as code generated are based on set of criteria and also based on frequency/period).
Regarding claims 5:
Lee in view of Henzler and in view of Aouini teaches further comprising:
generating a variance based on digital time codes associated with the first set (Henzler [0021], [0029], [0035]-[0036], figs. 1, 2, 4-6, where the Jitter is based on the variation of the  determination made by the TDC in other words the variation of the time codes).
Regarding claims 7   :
Lee in view of Henzler and in view of Aouini teaches further comprising: estimating the expected period of the phase-adjusted clock signal and using an estimate of the expected period to generate the jitter estimate (Lee [0021]-[0022], [0024]-[0026], figs. 3 and 4; Henzler [0021], [0029], [0035]-[0036], figs. 1, 2, 4-6).
Regarding claim 8:
Lee in view of Henzler and in view of Aouini teaches wherein the input clock signal is the reference clock signal and the clock signal is an output of a voltage-controlled oscillator of a phase-locked loop (Lee [0024]-[0026], figs. 3 and 4; Henzler [0021], [0029], [0035]-[0036], figs. 1, 2, 4-6).
Regarding claim 9:
Lee in view of Henzler and in view of Aouini teaches further comprising:
providing an indicator of the jitter estimate to a terminal of an integrated circuit (Lee [0021]-[0022], [0024]-[0026], figs. 3 and 4; Henzler [0021], [0029], [0035]-[0036], figs. 1, 2, 4-6).
Regarding claim 14:
Lee in view of Henzler and in view of Aouini teaches further comprising a variance calculating circuit configured to generate a variance based on digital time codes associated with the first set, wherein the jitter indicator is based on the variance (Henzler [0021], [0029]-[0030], [0035]-[0036], figs. 1, 2, 4-6, where the Jitter is based on the variation of the  determination made by the TDC in other words the variation of the time codes).
Regarding claim 16:
Lee in view of Henzler and in view of Aouini teaches further comprising a frequency monitor circuit configured to generate the expected period of the phase- adjusted clock signal (Lee [0024], [0026], fig. 3 elements 312, 331, Henzler [0038]).
Regarding claim 17:
Lee in view of Henzler and in view of Aouini teaches wherein the clock generator circuit comprises a phase-locked loop and the time-to-digital converter circuit is coupled to a feedback divider circuit of the phase-locked loop or an input divider circuit of the phase-locked loop (Lee [0021]-[0022], [0024]-[0026],  figs. 3 and 4; Henzler [0021], [0029], [0035]-[0036], figs. 1, 2, 4-6).
Regarding claim 18:
Lee in view of Henzler and in view of Aouini teaches wherein the input clock signal is the reference clock signal and the clock signal is an output of a voltage-controlled oscillator of the clock generator circuit (Lee [0021]-[0022], [0024]-[0026], figs. 3 and 4; Henzler [0021], [0029], [0035]-[0036], figs. 1, 2, 4-6).
Regarding claim 19:
Lee in view of Henzler and in view of Aouini teaches wherein the reference clock signal is based on an output of a voltage-controlled oscillator of the clock generator circuit and the clock signal is the input clock signal (Lee [0021]-[0022], [0024]-[0026], figs. 3 and 4; Henzler [0021], [0029], [0035]-[0036], figs. 1, 2, 4-6).
Regarding claim 20:
Lee in view of Henzler and in view of Aouini teaches further comprising a terminal of the integrated circuit configured to provide an indicator of the jitter estimate externally to the integrated circuit. (Lee [0021]-[0022], [0024]-[0026], figs. 3 and 4; Henzler [0002]-[0004], [0021], [0021], [0030], figs. 1, 2, 4-6; the output of the jitter estimate can be outputted either to component inside the integrated circuit or outside for further processing as done here or commonly done in the art, for example the adder 103 can be outside the integrated circuit while the rest of the component are part of the integrated circuit is space is not available in the circuit).
Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        September 13, 2022